DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 and 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2, 4-5, 11-13, 15-17 and 19-20 of USPN 11176688 in view of He et al. US2015/0070273. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against claim 12 of USPN 11176688 in view of He et al. US2015/0070273).


Claim
Application#17516140
Claim
USPN # 11176688
1
1. An electronic apparatus comprising:
12
An eye tracking apparatus comprising:
1
a camera configured to generate an image; and


He et al. Paragraph [0023], capturing utilizing a photodetector module (camera) to capture image. It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine He into USPB 11176688 because by utilizing a camera will assist in generating images to aide in tracking the eye.
1
a processor configured to execute an instruction to: 

12
a memory configured to store an instruction; and a processor configured to execute the instruction to: 

1
detect an eye area corresponding to an eye of a user in a first frame of the image; 

12
detect an eye area corresponding to an eye of a user in a first frame of an image;

1
determine an attribute of the eye area based on an attribute classifier pretrained to output a classification result including an attribute component; 

12
determine an attribute of the eye area based on an attribute classifier pretrained to output a classification result including an attribute component; 

1
select an eye tracker from a plurality of different eye trackers, the eye tracker corresponding to the determined attribute of the eye area; and
12
select an eye tracker from a plurality of different eye trackers, the eye tracker corresponding to the determined attribute of the eye area; and

1
track the eye of the user in a second frame of the image based on the selected eye tracker, the second frame being subsequent to the first frame, 
12
track the eye of the user in a second frame of the image based on the selected eye tracker, the second frame being subsequent to the first frame, 

1
wherein the classification result including at least one of a first attribute component associated with a type of a light source corresponding to the first frame, a second attribute component associated with presence of glasses in the first frame, a third attribute component associated with presence of sunglasses in the first frame, or a fourth attribute component associated with presence of reflection of light in the first frame.

12
wherein the attribute classifier is pretrained to output the classification result including at least one of a first attribute component associated with a type of a light source corresponding to a training image, a second attribute component associated with presence of glasses in the training image, a third attribute component associated with presence of sunglasses in the training image, or a fourth attribute component associated with presence of reflection of light in the training image, in response to an input of the training image.




Claim 2 of the instant application is equivalent in scope with Claim 13 of USPN 11176688.

Claim 3 of the instant application is equivalent in scope with Claim 13 of USPN 11176688.

Claim 4 of the instant application is equivalent in scope with Claim 15 of USPN 11176688.


Claim 5 of the instant application is equivalent in scope with Claim 16 of USPN 11176688.

Claim 6 of the instant application is equivalent in scope with Claim 17 of USPN 11176688.


Claim 9 of the instant application is equivalent in scope with Claim 19 of USPN 11176688.

Claim 10 of the instant application is equivalent in scope with Claim 20 of USPN 11176688.

Claim 11 of the instant application is equivalent in scope with Claim 12 of USPN 11176688.

Claim 15 of the instant application is equivalent in scope with Claim 1 of USPN 11176688.

Claims 15 and 20 of the instant application is equivalent in scope with Claim 1 of USPN 
11176688.

Claim 16 of the instant application is equivalent in scope with Claim 2 of USPN 11176688.

Claim 17 of the instant application is equivalent in scope with Claim 4 of USPN 11176688.

Claim 18 of the instant application is equivalent in scope with Claim 5 of USPN 11176688.

Claim 19 of the instant application is equivalent in scope with Claim 11 of USPN 11176688.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666